Name: Commission Regulation (EEC) No 3303/81 of 19 November 1981 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 11 . 81 Official Journal of the European Communities No L 333/39 COMMISSION REGULATION (EEC) No 3303/81 of 19 November 1981 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be reim ­ posed, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ( ! ), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 3502/80 of 22 December 1980 establishing ceilings and Community supervision for imports of certain products originating in Yugoslavia ( 2 ), and in parti ­ cular Article 1 thereof, Whereas Article 1 of the abovementioned Protocol provides that the products listed below, imported under reduced duty rates according to Article 2 of the Interim Agreement are subject to the annual ceiling indicated below, above which the customs duties appli ­ cable to third countries may be re-established : Article 1 From 23 November to 31 December 1981 , the levying of customs duties applicable to third countries shall be reimposed on imports into the Community of the following products : (tonnes) CCT heading No Description Origin 31.05 Other fertilizers ; goods of the present Chapter in tablets, lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg Yugoslavia CCT heading No Description Ceiling 31.05 Other fertilizers ; goods of the present Chapter in tablets, lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg 30 000 Article 2 Whereas imports into the Community of those products, originating in Yugoslavia, have reached that This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 November 1981 . For the Commission Ã tienne DAVIGNON Vice-President ( 1 ) OJ No L 130, 27. 5 . 1980, p . 1 . (2 ) OJ No L 367, 31 . 12. 1980 , p . 43 .